DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is in response to Applicant’s reply filed 6/23/21.  Claims 1, 6, and 10 are amended.  Claims 9 and 11 are canceled.  Claims 1-8, 10, and 12-13 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2007/0035164 A1 to North (hereinafter “North”) in view of US Patent No. 6,049,967 to Feuer, Jr. et al. (hereinafter “Feuer”).

Concerning claim 1, North discloses a rotation transmission arrangement for a rotatable virtual reality apparatus (Abstract, Fig. 1), the arrangement including:
a slip ring apparatus including a stationary part and a rotating part, the slip ring apparatus providing for transfer of electrical signals between a stationary processor associated with the virtual reality apparatus and a rotatable user input or user output associated with the virtual reality apparatus, via the stationary part and the rotating part (Figs. 1-5, paragraphs [0071]-[0075] – slip ring communicates with chair and user input which can rotate the chair 360 degrees);
a hollow shaft for supporting a user support of the virtual reality apparatus, the hollow shaft being arranged to accommodate at least a portion of the rotating part of the slip ring apparatus within the hollow shaft (Figs. 3-5, paragraphs [0071]-[0075] – hollow shaft supports chair and accommodates portion of the slip ring);
a base supporting the hollow shaft (Figs. 3-5), and
a bearing arrangement arranged to allow the hollow shaft and the rotating part of the slip ring apparatus to rotate relative to the base (Figs. 1-5, paragraphs [0071]-[0075] – bearings are in the base of the chair to help rotate the chair and slip ring), and 
a shaft slip ring apparatus holder arranged to substantially fix the orientation of the rotating part of the slip ring apparatus relative to the hollow shaft (Figs. 1-5, paragraphs [0071]-[0075] – slip ring holder fixes orientation of slip ring relative to shaft).
North lacks specifically disclosing, however, Feuer discloses wherein the shaft slip ring apparatus holder comprises a pair of mutually engaging pieces of approximately semi-circular cross section to constrain the movement of the rotating part of the slip ring apparatus relative to the hollow shaft (Fig. 1, column 1, lines 9-36 – slip 

Concerning claim 2, North discloses wherein the slip ring apparatus comprises a user-replaceable module arranged to be substantially fixed to one or more of the hollow shaft and the base supporting the hollow shaft (Figs. 1-5, paragraphs [0071]-[0075] – parts of chair may be disassembled and replaced as needed).

Concerning claim 3, North discloses wherein the slip ring apparatus includes connectors for connecting the stationary processor associated with the virtual reality apparatus and the rotatable user input or user output associated with the virtual reality apparatus (Figs. 1-5, paragraphs [0071]-[0075] – slip ring is connected to processor of virtual reality apparatus which rotates 360 degrees).

Concerning claim 4, North discloses wherein the hollow shaft includes a shaft connector aperture arranged to allow the rotatable user input or user output associated with the virtual reality apparatus to be connected to one of the connectors of the slip ring apparatus (Figs. 1-5, paragraphs [0071]-[0075] – shaft connector connects virtual reality apparatus and slip ring).

Concerning claim 5, North discloses wherein the base includes a base connector aperture arranged to allow the stationary processor associated with the virtual reality apparatus to be connected to one of the connectors of the slip ring apparatus (Figs. 1-5, paragraphs [0071]-[0075] – stationary processor is connected to virtual reality apparatus and slip ring).

Concerning claim 6, North discloses additionally comprising a motor arranged to cause rotation of the hollow shaft relative to the base (Figs. 1-5, paragraphs [0071]-[0075] – motor rotates the shaft relative to the base).

Concerning claim 7, North discloses wherein an output of the motor is coupled to the hollow shaft via a rotational coupling (Figs. 1-5, paragraphs [0071]-[0075] – output of motor is coupled to shaft).

Concerning claim 10, North discloses wherein the shaft slip ring apparatus holder and the hollow shaft include respective apertures arranged to receive a fixing means to substantially fix the slip ring apparatus holder and the hollow shaft relative to one another (Figs. 1-5, paragraphs [0071]-[0075] – fixing means fixes slip ring to shaft).

Concerning claim 12, North discloses additionally comprising a base slip ring apparatus holder arranged to substantially fix the orientation of the stationary part of the 

Concerning claim 13, North discloses wherein the user support comprises one or more of: a chair, a stool, and a platform (Figs. 1-5, paragraphs [0071]-[0075] – support is a chair).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over North, Feuer and further in view of US Publication No. 2012/0227522 A1 to Wu (hereinafter “Wu”).
Concerning claim 8, North/Feuer lack specifically disclosing, however, Wu discloses wherein the rotational coupling comprises a worm screw and a threaded ring (paragraph [0031]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the worm screw and threaded ring disclosed by Wu in the chair of North/Feuer in order to make assembly easier of the chair.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 10, and 12-13  have been considered but are moot based on the new grounds of rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALINA D BLAISE whose telephone number is (571)270-3398.  The examiner can normally be reached on Mon. - Thurs. 7:00 am - 5:00 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MALINA D. BLAISE
Primary Examiner
Art Unit 3715



/MALINA D. BLAISE/Primary Examiner, Art Unit 3715